DE 11A VKX, District Judge.
The complaint died in this court on January 15, 1898, charges the defendant with being a Chinese laborer unlawfully in the United Slates. The defendant was permitted to land at the port of San Francisco by the collector of that port on December 4, 1897, upon presentation of a certiiieate, dated October 27, 1897, identifying him as a merchant. The certificate was in conformity with section (> of the act of May 6, 1882 (22 Stat. 58), as amended by the act of July 5, 1884 (23 Stat. 115). This certificate is only prima facie evidence of the right of the defendant to remain in the United Ríales, and its effect as such is overcome by the other evidence in the case, showing that defendant, immediately after landing-in this country, engaged in manual labor, and so continued until January 18, 1898, the date of Ms arrest in this proceeding. In support of this conclusion, 1 need only refer to the case of U. S. v. Yong Yew, 83 Fed. 832, ihe opinion in winch contains an able discussion of the question relating to the effect of evidence showing that a defendant in this class of cases has continuously engaged in manual labor after being-permitted to land upon a certificate like that held by the defendant here. The exceptions to the report of the United States commissioner are overruled, and judgment will be entered that defendant be deported to China.